DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-14 are pending and currently under consideration for patentability.    
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection because the rejection does not rely upon the same combination of references utilized in the prior rejection in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-4, 7-8, 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le (US PGPUB 2018/0368979 A1) in view of JP 2012513294A. 
Regarding Claim 1, Le teaches a catheter (expandable sheath, 10) comprising: 
a catheter body (elongate inner member, 20) defining a distal catheter component (first circumferential portion, 24) (figure 4)(paragraph 0066) defining a distal end and a proximal end and having a first lumen and a proximal catheter (second circumferential portion, 26)  component defining a distal end (58) and a proximal end having a second lumen (paragraph 0066), wherein the catheter body (20) facilitates communication of a fluid material between the proximal end of the proximal catheter component and the distal end of the distal catheter component (paragraph 0099: blood flows through inn member, 22) (figure 4) ; 
an outer telescoping component (sheath, 10 having outer elastomeric member, 50) having a distal opening (figure 1) , a proximal opening and an inner lumen defined therebetween (figure 1 and 4), wherein the proximal catheter component (26 within 20 with 50) is positioned within the proximal opening and the distal catheter component (24 within 20 with 50)  is positioned within the distal opening (figure 1 and 4) such that the proximal end of the distal catheter (24) component and the distal end of the proximal catheter component are each encapsulated within the inner lumen of the outer telescoping component (10), wherein the proximal end of the proximal catheter component (26) and the distal end of the distal catheter component are positioned external to the telescoping element (10) (figure 1 and 4) ; and
a cover (handle, 120) partially encapsulating the outer telescoping component (10) (figure 1), wherein the distal end of the proximal catheter (26: 26 is within 20 and 50) component is slidably disposed within the outer telescoping component (10)(paragraph 0064) such that application of longitudinal tension at the distal catheter component extends a total length of the catheter while maintaining fluid flow communication between the first lumen of the distal catheter component, the second lumen of the proximal catheter component, and the inner lumen of the outer telescoping component (paragraph 0007) .
Though Le teaches a cover (handle, 120) partially encapsulating the outer telescoping component (10) (figure 1), Le fails to teach the entire telescoping component covered by the handle. It   would have  been an  obvious matter of design choice to extend the handle to cover the entire telescoping element since such a modification would have involved a mere change in the size of a component.  A change in size  is generally  recognized as being within  the level of ordinary  skill in the art. In re Rose,  105 USPQ 237 (CCPA 1955) and changing the size of the handle would allow the user to have better control over operating the telescoping component. 
However, Le fails to teach wherein the cover defines an excess cover length portion configurable between an extended state and a non-extended state.
 JP 2012513294A discloses a catheter (catheter, 10) comprising: a cover (expandable member, 10) wherein a portion of the cover defines an excess cover length portion (figure 14B) configurable between an extended state (expandable member, 10) and a non-extended state (constriction, 128) (Figure 13A), wherein the distal end of the proximal catheter (128) component is slidably disposed (telescope) within the outer telescoping component (102) (figure 13A and 13B) .  Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the cover of Le  to include excess cover length portion configurable between an extended state and a non-extended state similar to that disclosed by JP 2012513294A so that this length variation feature may also be relative to the outer shaft 102, the distal shaft 116, or both, while maintaining its shape (as motivated by JP 2012513294A, paragraph 5).
In regard to Claim 2, Le in view of JP 2012513294A teaches the catheter of claim 1.  Le fails to teach an excess cover length. JP 2012513294A teaches wherein the excess cover length portion of the outer telescoping component is configured to achieve a non-extended state (constriction, 128) and retract towards the telescoping element (116) (page 16, paragraph 5) (figure 13A and B) and away from the proximal catheter component (104) such that the space between the proximal catheter component and the distal catheter component is increased (Extended version of catheter of figure 13b compared to figure 13A).  Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the cover of Le in view JP 2012513294A to include excess cover length portion configurable between an extended state and a non-extended state similar to that disclosed by JP 2012513294A so that this length variation feature may also be relative to the outer shaft 102, the distal shaft 116, or both, while maintaining its shape (as motivated by JP 2012513294A, page 17, paragraph 5).
In regard to Claim 3,  Le in view of JP 2012513294A teaches the catheter of claim 1. Le fails to disclose wherein the excess cover length portion of the cover is configured to achieve an extended state. JP 2012513294A teaches wherein the excess cover length portion of the cover is configured to achieve an extended state when the excess cover (10) portion is straightened (page 16, paragraph 5), wherein the distal end (114) of the proximal catheter component is confined within the outer telescoping component (10)(Figure 13A and 13B), and the cover has reached its maximum length (page 16, paragraph 5). Le in view of JP 2012513294A discloses the claimed invention except for the cover has excess in width instead of length. It would have been obvious  to one having ordinary skill in the art at the time the invention was made to have excess length instead of excess width since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ  70, and so the cover does not clog the path. 
In regard to Claim 4, Le in view of JP 2012513294A teaches the catheter of claim 1.  Le fails to teach the telescoping component coupled to the proximal catheter. JP 2012513294A teaches wherein the cover extends over the outer telescoping component and is coupled to the proximal catheter component (guide catheter, 402) (figure 16A).  Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the cover of Le in view JP 2012513294A to couple the cover to the proximal catheter similar to that disclosed by JP 2012513294A so that this length variation feature may also be relative to the outer shaft 102, the distal shaft 116, or both, while maintaining its shape (as motivated by JP 2012513294A, page 17, paragraph 5).
In regard to Claim 7, Le in view of JP 2012513294A teaches the catheter of claim 1.  Le teaches wherein the catheter of claim 1, further comprising: a proximal hub (see Fig. 1C; no reference numeral; discussed in [0073]) coupled to the proximal catheter component (10) and in fluid flow communication with the second lumen (see Fig. 1C;; discussed in [0073]).  
In regard to Claim 8, Le in view of JP 2012513294A teaches the catheter of claim 1.  Le fails to teach an extended state and non-extended state. JP 2012513294A teaches wherein when the distal catheter component is in the non-extended state the proximal end of the distal catheter component (116) is in direct contact (figure 13A) with the distal end of the proximal catheter component (128) such that the first lumen (106) of the distal catheter (216)  component is in fluid flow communication with the second lumen (130) of the proximal catheter component (figure 13A).  Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the cover of Le in view of JP 2012513294A to include an extended and non-extended state similar to that disclosed by JP 2012513294A so that the length may vary to deliver the catheter to the desired position (as motivated by JP 2012513294A, abstract).
In regard to Claim 11, Le in view of JP 2012513294A teaches the catheter of claim 1.  Le fails to teach an extended state and non-extended state. JP 2012513294A teaches wherein the proximal catheter component (guidewire, 124) and the distal catheter (116) component are operable to move longitudinally within the outer telescoping (102) component between the extended and non-extended positions (page 17, paragraph 5). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the cover of Le in view of JP 2012513294A to include an extended and non-extended state similar to that disclosed by JP 2012513294A so that the length may vary to deliver the catheter to the desired position (as motivated by JP 2012513294A, abstract).
In regard to Claim 12, Le in view of JP 2012513294A teaches the catheter of claim 1.  Le fails to teach one or more radiopaque markers.  JP 2012513294A teaches wherein one or more radiopaque markers (3414) (page 30, paragraph 1) are configured to be integrated to the outer telescoping component (sliding portion, 3418) (figure 34).  Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the catheter of Le in view of JP 2012513294A to include radiopaque markers similar to that disclosed by JP 2012513294A so that the length of the catheter extension may be monitored (as motivated by JP 2012513294A, page 34, paragraph 2).
In regard to Claim 13, Le in view of JP 2012513294A teaches the catheter of claim 1.  Le fails to teach a hydrophilic or hydrophobic coating.  JP 2012513294A further teaches a hydrophilic or hydrophobic coating (page 17, paragraph 3: polymers are hydrophobic) along the proximal catheter component (102: extends to proximal portion) and distal catheter component 116.  Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the catheter of Le in view of JP 2012513294A to include a hydrophobic  coating similar to that disclosed by JP 2012513294A in order to repel fluid from the exterior of the catheter. 
In regard to Claim 14, Le in view of JP 2012513294A teaches the catheter of claim 1. Le and JP 2012513294A fail to explicitly teach wherein a liner with a low coefficient of friction is applied to an inner diameter of the outer telescoping component or to an outer diameter of a distal end of the proximal catheter component. It would have been obvious  to one having ordinary  skill in the art at the effective filing date of the invention  modify the liner of Le and choose a material with a low coefficient of friction since it has been held  to  be within  the general  skill of  a worker in the art to select  a known material on the basis  of its suitability  for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416, and so the telescoping element can easily slide along the catheter without a lot of friction. 


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Le (US PGPUB 2018/0368979 A1) in view of JP 2012513294A as applied to claim 1 above, and further view of Hedberg (US 9370643 B2).
In regard to Claim 5, Le in view of JP 2012513294A teaches the catheter of claim 1. Le in view of JP 2012513294A teaches an outer telescoping component at the distal end and coupled to the proximal catheter component.  However, Le and JP 2012513294A fails to teach wherein the cover is inverted under the telescoping component.  Hedberg teaches a balloon cover to enhance the performance of an implanted medical balloon (abstract) wherein the cover (cover portion, 1238) is inverted (figure 12D and 12E) under the outer component (balloon cover portions, 1218). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the telescoping component of Le in view of JP 2012513294A to include a cover similar to that disclosed by Hedberg so that the cover may bridge the gap and is more secure (Hedberg, paragraph 59). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Le (US PGPUB 2018/0368979 A1) in view of JP 2012513294A as applied to claim 1 above, and further view of Zhang (CN 207356301 U).
In regard to Claim 6, Le in view of JP 2012513294A teaches the catheter of claim 1. Le and JP 2012513294A fails to teach a pigtail loop with a plurality of drain holes. Zhang teaches a built-in biliary tract drainage device (abstract) wherein the distal end of the distal catheter component defines a pigtail loop (spiral section, 1-3) portion having a loop-shaped configuration (1-3) (figure 1) and wherein the pigtail loop ( 1-3) portion defines a plurality of drain holes (drainage holes, 4)  in communication with the first lumen (draining section, 1-1) of the distal catheter component and is in fluid flow communication with a lumen of the outer telescoping component (support section, 1-2) (figure 1) (Page 2, paragraph 3). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the distal end of the catheter of Le in view of JP 2012513294A to include a pigtail loop with a plurality of drain holes similar to that disclosed by Zhang as the pig-tail loop has a good locating effect, good supporting effect, the structure has strong flexibility and convenient to take out. (Zhang, Page 2, Paragraph 3)

Claim 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Le (US PGPUB 2018/0368979 A1) in view of JP 2012513294A as applied to claim 1 above, and further view of Soltis (CN 108348759 A).
In regard to Claim 9, Le in view of JP 2012513294A teaches the catheter of claim 1. Le and JP 2012513294A fails to teach a hard stop. Soltis teaches an implantable device with a locking mechanism (page 13, paragraph 1) wherein the distal catheter component is configured to have a hard stop (hard stop, 180) formed on the proximal end (proximal end, 179) (figure 9) thereof that extends into an inner diameter of the distal catheter component (page 13, paragraph 1) such that the catheter remains aligned in the ideal position (page 13, paragraph 1).  Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the distal catheter component of Le in view of JP 2012513294A to include a hard stop similar to that disclosed by Soltis so that the hard stop may be engaged in order to prevent the catheter components from sliding (Soltis, page 13, paragraph 1).
In regard to Claim 10,  Le in view of JP 2012513294A teaches the catheter of claim 1. Le and JP 2012513294A fails to teach a hard stop. Soltis teaches an implantable device wherein the proximal catheter component (179) is configured to have a hard stop (180) formed at the distal end (figure 9) thereof that extends out from an outer diameter of the proximal catheter component (page 13, paragraph 1). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the distal catheter component of Le in view of JP 2012513294A to include a hard stop similar to that disclosed by Soltis so that the hard stop may be engaged in order to prevent the catheter components from sliding (Soltis, page 13, paragraph 1).
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATE ELIZABETH STRACHAN whose telephone number is (571)272-7291. The examiner can normally be reached M-F: 8:00-5:00.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tanya Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1115.
	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATE ELIZABETH STRACHAN/Examiner, Art Unit 3781                                                                                                                                                                                                        
/ANDREW J MENSH/Primary Examiner, Art Unit 3781